Case 0:19-cv-60752-RAR Document 47 Entered on FLSD Docket 10/11/2020 Page 1 of 1


                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 19-CV-60752-RAR

  BRENDA BELL, individually and on
  behalf of others similarly situated,

         Plaintiff,

  v.

  ROYAL SEAS CRUISES, INC.,

        Defendant.
  _______________________________/

                         ORDER ADMINISTRATIVELY CLOSING CASE

         THIS CAUSE comes before the Court upon the Plaintiff’s Notice of Settlement [ECF No.

   46], filed on October 8, 2020, indicating that the parties have reached an agreement resolving this

   matter. The Court having carefully reviewed the file, and being otherwise fully advised, it is

         ORDERED AND ADJUDGED as follows:

         1.      The above-styled action is administratively CLOSED without prejudice to the parties

  to file a stipulation for dismissal within thirty (30) days of the date of this Order.

         2.      If the parties fail to complete the expected settlement, either party may request the

  Court to reopen the case.

         3.      The Clerk shall CLOSE this case for administrative purposes only. Any pending

  motions are DENIED AS MOOT.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 11th day of October 2020.



                                                         _________________________________
                                                         RODOLFO A. RUIZ II
                                                         UNITED STATES DISTRICT JUDGE
